COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00117-CV


IN THE INTEREST OF A CHILD


                                     ----------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 325-544582-13

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      This is an attempted restricted appeal from the trial court’s October 9, 2013

final judgment terminating the parental rights of J.R. (Father) and B.D. (Mother)

to their child. Father and Mother signed voluntary affidavits of relinquishment on

September 17, 2013, and attempted to revoke them almost five months after the

trial court signed the final judgment. Father and Mother were not represented by

counsel before postjudgment proceedings. On April 8 and 9, 2014, Father and


      1
       See Tex. R. App. P. 47.4.
Mother, now represented by counsel, respectively filed a notice of restricted

appeal claiming nonparticipation in the termination proceedings.             But the

signatures of Father and Mother also appear on the final judgment, indicating

their approval of it as to form and substance and their agreement with it.

      We notified Mother and Father of our concern that we may not have

jurisdiction over this appeal because rule 30 of the Texas Rules of Appellate

Procedure requires that “[a] party . . . did not participate . . . in the hearing that

resulted in the judgment complained of.” 2 We noted that their signatures on the

agreed final judgment appear to be evidence of participation. 3 We stated that

unless Mother, Father, or any party desiring to continue the appeal filed with the

court a response showing grounds for continuing the appeal, this appeal would

be subject to dismissal for want of jurisdiction. 4



      2
       Tex. R. App. P. 30.
      3
         See Clopton v. Pak, 66 S.W.3d 513, 516 (Tex. App.—Fort Worth 2001,
pet. denied); see also McNeely v. McNeely, No. 11-02-00036-CV, 2003 WL
187573, at *1 (Tex. App.—Eastland Jan. 16, 2003, pet. denied) (holding husband
participated in the hearing because he approved (via an agent) the final decree
before the trial court signed it). But cf. Brooks v. Bank of N.Y. Trust Co., No. 02-
07-00189-CV, 2008 WL 2639240, at *1–*3 (Tex. App.—Fort Worth July 3, 2008,
no pet.) (mem. op.) (holding wife did not participate at trial, even though she filed
a “Written Statement” with the county court indicating that she was appealing the
justice of the peace court’s decision, when she lacked counsel, did not appear at
trial, and did not sign the agreed judgment, and there was no evidence that she
had given husband the authority to sign the agreement for her).
      4
       See Tex. R. App. P. 42.3(a), 44.3.



                                           2
       We have received no response. Accordingly, we dismiss this appeal for

want of jurisdiction. 5



                                               PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: July 3, 2014




       5
        See Tex. R. App. P. 43.2(f).



                                       3